DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Status of Claims:
Claims 1-19 and 22 are pending in this Office Action.
Claims 1, 4, 6-7, and 22 are amended.
Claims 1-19 and 22 are rejected. 

Response to Arguments
Applicant’s arguments filed in the amendment filed 04/27/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15, 17-19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jungck et al. (U.S. Publication No. 2010/0103837) [Applicant's IDS], in view of Thiele et al. (U.S. Patent No. 7,580,404), and further in view of Wittenberg et al. (U.S. Publication No. 2005/0078668).
As per claim 1, Jungck teaches a networking fabric device comprising (Jungck: paragraph 0052; The embodiments disclosed herein may be implemented by coupling, logically and/or physically, an edge server or similar device, such as the CloudShield CS-2000 DPPM or IBM BladeCenter having a CloudShield DPI or PN 41 blade as will be described in more detail below, with the routing equipment of a telecommunications carrier and/or Internet service provider to facilitate packet interception…paragraph 0120; The CloudShield DPI blade acts as a network processing line card and together or separately as a deep packet inspection content processing blade…A line card is a networking fabric device…See also Thiele, col. 6, lines 40-61; FPGAs in an interconnected fabric):
a network interface (Jungck: paragraphs 0129-0130; In one embodiment, flow control may be implemented using a RAVE.TM. application. Upon ingress of packets to the RAVE.TM. flow control application, the application analyzes the traffic for customer identification and determination of interest in the flow, identifies services to apply and performs header storage and transformation, and tabulates billing metrics and services tracking data for reporting systems…The packets then may be routed to the application server via a fabric interface controller which may remove or envelope internal headers and transmit traffic onto the appropriate 10 GbE backplane switch fabric…See also Thiele, col. 4, lines 31-52; FPGA interconnect is positioned between the physical layer and the applications instantiated in the FPGA) communicatively coupled with other networking fabric devices within a networking fabric (Jungck: paragraph 0036; a network interconnects one or more computers so that they may communicate with one another…A network is a series of points or nodes 126 interconnected by communications paths 128…The nodes 126 can be computer workstations, servers, bridges or other devices but typically, these nodes 126 are routers or switches…See also Thiele, col. 6, lines 40-61; FPGAs in an interconnected fabric.); and 
at least one processor coupled with the network interface and programmed (Jungck: fig. 1) to at least: 
configure the networking fabric device (Jungck: paragraph 0036; describes nodes obtaining  programmed and engineered capability to recognize and process or forward transmissions to other nodes, in which the nodes are interconnected by communication paths…See also Thiele, Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer) to at least perform a first set of roles associated with a first layer of a communication stack (Jungck: paragraph 0130; a fabric interface in which communication, inspection, and routing of information is performed and then sent to an appropriate next destination…paragraph 0063; The ability of the Internet to support different application uses is based the concept of protocol "layering", also referred to as the layered protocol stack. Layering is the idea of designing several individual pieces of software, where each one performs one out of a set of functions, instead of designing one piece of software which performs all of the functions…paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications), and to communicate with a second networking fabric device operating as part of the communication stack according to the first set of roles (Jungck: paragraph 0038; variants of the communication paths…paragraph 0130; a fabric interface in which communication, inspection, and routing of information is performed and then sent to an appropriate next destination…paragraph 0063; The ability of the Internet to support different application uses is based the concept of protocol "layering", also referred to as the layered protocol stack. Layering is the idea of designing several individual pieces of software, where each one performs one out of a set of functions, instead of designing one piece of software which performs all of the functions…See also Thiele, Fig. 1 and col. 6, lines 56-67; “the interconnect layer defines the input and output for each of the FPGAs both as to the type of pin that they represent and also which pins are connected to what pins between the FPGAs” and Fig. 3, col. 7, lines 7-17; interconnections between RCEs), and 
upon receiving a first set of instructions (Jungck: paragraphs 0036 and 0084; describe actions which may be implemented and triggered via an external command (i.e. instructions) from the management interface, or from one or more external devices), that responds to at least a MAC address portion of the network address of the application (Jungck: paragraphs 0062-0073, 0078-0083; rules apply to any layer of the packet, including the IP address or MAC address…paragraph 0111; rule based on port number... paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application);
upon receiving a second set of instructions (paragraphs 0036 and 0084; describe actions which may be implemented and triggered via an external command (i.e. instructions) from the management interface, or from one or more external devices), that responds to at least an IP address portion of the network address (Jungck: paragraphs 0062-0073, 0078-0083; rules apply to any layer of the packet, including the IP address or MAC address…paragraph 0111; rule based on port number... paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application); and
upon receiving a third set of instructions (Jungck: paragraphs 0036 and 0084; describe actions which may be implemented and triggered via an external command (i.e. instructions) from the management interface, or from one or more external devices), that responds to at least a port assignment portion of the network address (Jungck: paragraphs 0062-0073, 0078-0083; rules apply to any layer of the packet, including the IP address or MAC address…paragraph 0111; rule based on port number... paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application);
wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion (Jungck: paragraphs 0084, 0088, 0107-0108; rules result in actions such as copying the packet, forwarding a copy of the packet, deleting the packet, modifying the packet, logging information about the packet. One particular example is determining if the source IP address is a blocked IP address, and if so, deleting the packet. This is an action based on the IP address).
However Jungck does not explicitly mention reconfigure the networking fabric device to at least perform a second set of roles associated with a second, different layer of the communication stack, and to at least communicate with a third networking fabric device operating as part of the communication stack according to the second set of roles, and reconfigure the networking fabric device as a first interface module of an application.
However Thiele teaches:
reconfigure the networking fabric device (Thiele, Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer) to at least perform a second set of roles associated with a second, different layer of the communication stack, and to at least communicate with a third networking fabric device operating as part of the communication stack according to the second set of roles (Thiele: col. 6, lines 40-55 and claim 1; interconnecting selected reconfigurable compute engines by providing a reconfigurable interconnect layer between the application layer and the physical layer of a reconfigurable compute engine for changing the function of the engine by reprogramming so as to tailor the inputs and outputs to use the existing physical layer in running the corresponding application for altering the function of the application by reprogramming of the interconnect layer, such that the compute engine performs a new function by redefining interconnects without reconfiguring the physical layer and without affecting the application layer and regardless of what is happening in the application layer…See also Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications…paragraph 0337; The architecture of the device 900 bridges the network and packet processing technology gap by distributing the processing tasks and reducing the load and utilization of any one network processor), and
reconfigure the networking fabric device as a first interface module of an application (Thiele, Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer to an application in the FPGA).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck with the teachings as in Thiele. The motivation for doing so would have been in order to provide an interconnect fabric which itself is reconfigurable to support the different modes of operation for the interconnected reconfigurable compute engines (Thiele: col. 1, lines 7-10).
However Jungck and Thiele do not explicitly mention to operate as a link layer node that responds to at least a MAC address portion of a network address of the application, to operate as a networking layer node that responds to at least an IP address portion of the network address, to operate as a transport layer node that responds to at least a port assignment portion of the network address, wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion.
However Wittenberg teaches:
to operate as a link layer node that responds to at least a MAC address portion of a network address of the application, to operate as a networking layer node that responds to at least an IP address portion of the network address, to operate as a transport layer node that responds to at least a port assignment portion of the network address, wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion (Wittenberg: paragraph 0025-0029 and fig. 2A; network configuration for redirection of packets…the redirect services are based on one or more routing or redirect policies 203… the routing policies may be configured (e.g., via an API, CLI (command line interface), a remote database server during authentication and/or authorization, etc.), to redirect traffic, based on a number of parameters, such as, for example, the source and destination IP addresses, the subscriber's MAC address, the source and/or destination ports. See also Jungck paragraphs 0111 and 0114; redirecting a packet using a port number. Paragraphs 0075-0082; directing a packet using an IP address and MAC address).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck and Thiele with the teachings as in Wittenberg. The motivation for doing so would have been for processing redirection of packets within a single network element (Wittenberg: paragraph 0016).
As per claim 2, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of roles comprises transmitting, via the network interface, packets via to a first node within the networking fabric according to a first communication path to facilitate communication between an application and  a remote device (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications).
As per claim 3,  the modified Jungck teaches the networking fabric device of claim 1, wherein the second set of roles comprises transmitting, via the network interface, packets to a second device within via the networking fabric according to a second communication path to facilitate communication between the application and a remote device via the networking fabric (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications…paragraph 0337; The architecture of the device 900 bridges the network and packet processing technology gap by distributing the processing tasks and reducing the load and utilization of any one network processor).
As per claim 4, the modified Jungck teaches the networking fabric device of claim 1, wherein to respond to the corresponding portion of the network address of the application, (Jungck: paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface… paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application.)
the processor is further programmed to at least update incoming packets to transmit to the application through a first set of nodes within the networking fabric via the network interface (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications) in a manner where the first interface module is transparent to a remote device (Jungck: paragraph 0115; the decoupling of the interception of packets from the processing of those intercepted packets thereby providing a generic packet interception and pre-processing engine which can be utilized in parallel by multiple edge devices to transparently implement their respective functionality/applications).
As per claim 5, the modified Jungck teaches the networking fabric device of claim 4, wherein the first set of roles comprises configuring the first interface module as an observation tap configured to monitor the packets (Jungck: paragraph 0302; One example of a stateful processing task involves network security applications which require monitoring conversations, i.e. bi-directional packet flow, in the packet stream, typically consisting of requests and responses to those requests. Stateful processing and the ability to monitor traffic bi-directionally allows the secondary processing elements watch for requests and responses and match them up).
As per claim 6, the modified Jungck teaches the networking fabric device of claim 4, wherein the at least processor is further programmed to at least, upon receiving a fourth set of instructions, configure the first interface module of the application  (Thiele: Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer) to update incoming packets to transmit to the application through a second set of nodes within the networking fabric via the network interface (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications…paragraph 0337; The architecture of the device 900 bridges the network and packet processing technology gap by distributing the processing tasks and reducing the load and utilization of any one network processor)  in a manner where the first interface module is transparent to the remote device (Jungck: paragraph 0115; the decoupling of the interception of packets from the processing of those intercepted packets thereby providing a generic packet interception and pre-processing engine which can be utilized in parallel by multiple edge devices to transparently implement their respective functionality/applications).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck with the teachings as in Thiele. The motivation for doing so would have been in order to provide an interconnect fabric which itself is reconfigurable to support the different modes of operation for the interconnected reconfigurable compute engines (Thiele: col. 1, lines 7-10).
As per claim 7, the modified Jungck teaches the networking fabric device of claim 4, wherein the at least one processor is further programmed to at least, upon receiving a fourth set of instructions, configure the networking fabric device (Thiele, Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer) as a second interface module of the application to respond to at least a second portion of the network address of the application (Jungck: paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface… paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application) to update incoming packets to transmit to the application through a second set of nodes within the networking fabric via the network interface in a manner where the second interface module is transparent to the remote device (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck with the teachings as in Thiele. The motivation for doing so would have been in order to provide an interconnect fabric which itself is reconfigurable to support the different modes of operation for the interconnected reconfigurable compute engines (Thiele: col. 1, lines 7-10).
As per claim 8, the modified Jungck teaches the networking fabric device of claim 4, wherein the first set of roles comprises logging a history of the incoming packets (Jungck: paragraph 0084; a packet analyzer that may log or otherwise store information about the packet, including storing a copy of the packet itself. This log may be used for subsequent processing/analysis of other packets or for reporting purposes…paragraph 0085; the packet analyzer being provided for storing one or more attributes, or an entire copy, of the captured packet(s) in a state memory... paragraph 0256; packet interceptor coupled to the network interface that intercepts a plurality of exchanged packets, and stores the information contained on the packets in a storage device). 
As per claim 10, the modified Jungck teaches the networking fabric device of claim 4, wherein the first set of roles comprises updating the incoming packets while retaining connectivity between the application and the remote device via the first interface module (Jungck: paragraph 0261; a network interface being operative to interface with a network…paragraph 0265; an intermediary that is coupled between the applications and the network to which services are to be provisioned in order to filter and/or modify all, or a subset, of the network traffic, i.e. packets, visible to the applications. In this way, the applications may be unaware of the filtering and/or modifications undertaken by the intermediary and what the applications see is all that they thinks exists. The traffic may be modified, e.g. headers added/removed or other protocol modifications, by the intermediary before being supplied to the application so that the application gets the traffic in a form that it expects. Further the output of the applications may be modified for reinsertion to the network…paragraphs 0184-192; exchanging packets to a destination to which the packets are specifically addressed, and in which the interface module is transparent).
As per claim 11, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of instructions is received from a fabric management module executed on another node within the networking fabric via the network interface (Jungck: paragraph 0084; describes actions which may be implemented and triggered via an external command from the management interface, or from one or more external devices).
As per claim 12, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of instructions is received from a fabric management module executed on the networking fabric device (Jungck: paragraph 0084; describes actions which may be implemented and triggered via an external command from the management interface, or from one or more external devices).
As per claim 13, the modified Jungck teaches the networking fabric device of claim 1, wherein the networking fabric device comprises a line card (Jungck: paragraph 0233; CloudShield DPPM/DPI blades act as the line card in the BladeCenter HT Chassis monitoring the traffic between aggregation routers and load balances flows across multiple server blades that host the CheckPoint firewall service. The DPPM/DPI Blades may also collect billing data and monitor each individual service).
As per claim 14, the modified Jungck teaches the networking fabric device of claim 1, wherein the networking fabric device comprises a networking switch (Jungck: paragraph 0094; the router interface 834 may include the router switch fabric interface to interconnect the adapter 720 with the router backplane).
As per claim 15, the modified Jungck teaches the networking fabric device of claim 1, wherein the application is executed on a computing device outside of the networking fabric (Jungck: paragraph 0076; the destination may be a web server, within or external to the device, which receives the URL and request command for further processing).
As per claim 17, the modified Jungck teaches the networking fabric device of claim 1, wherein the first layer comprises at least one of a link layer, a network layer, and a transport layer (Jungck: paragraph 0078; These layers include the application layer, the presentation layer, the session layer, the transport layer, the network layer, the data-link layer and the physical later).
As per claim 18,  the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of roles comprises spoofing at least a portion of the network address of the application to intercept the incoming packets destined to the application (Jungck: paragraph 0080; Switches will need to be configured with static MAC entries so as to not misinterpret the spoofed source as being the destination to send future packets to the MAC ID, however, in high traffic rate scenarios this can dramatically provide benefits to switch fabric traffic engineering).
As per claim 19, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of roles comprises cloaking at least a portion of the network address of the application (Jungck: paragraph 0317; each CAM data bit has an associated local mask bit that is used during the compare operation. In contrast with global mask bits, the local mask bits are used only with the associated bit and only for compare operations. This provides masking on an individual bit basis for ternary operation).
As per claim 22, Jungck teaches a networking fabric device comprising (Jungck: paragraph 0052; The embodiments disclosed herein may be implemented by coupling, logically and/or physically, an edge server or similar device, such as the CloudShield CS-2000 DPPM or IBM BladeCenter having a CloudShield DPI or PN 41 blade as will be described in more detail below, with the routing equipment of a telecommunications carrier and/or Internet service provider to facilitate packet interception…paragraph 0120; The CloudShield DPI blade acts as a network processing line card and together or separately as a deep packet inspection content processing blade…A line card is a networking fabric device…See also Thiele, col. 6, lines 40-61; FPGAs in an interconnected fabric): 
a network interface (Jungck: paragraphs 0129-0130; In one embodiment, flow control may be implemented using a RAVE.TM. application. Upon ingress of packets to the RAVE.TM. flow control application, the application analyzes the traffic for customer identification and determination of interest in the flow, identifies services to apply and performs header storage and transformation, and tabulates billing metrics and services tracking data for reporting systems…The packets then may be routed to the application server via a fabric interface controller which may remove or envelope internal headers and transmit traffic onto the appropriate 10 GbE backplane switch fabric…See also Thiele, col. 4, lines 31-52; FPGA interconnect is positioned between the physical layer and the applications instantiated in the FPGA) configured to enable communication via a network fabric between an application and a remote device by at least providing a first configuration (Jungck: paragraph 0036; describes nodes obtaining  programmed and engineered capability to recognize and process or forward transmissions to other nodes, in which the nodes are interconnected by communication paths… paragraph 0036; a network interconnects one or more computers so that they may communicate with one another… A network is a series of points or nodes 126 interconnected by communications paths 128…The nodes 126 can be computer workstations, servers, bridges or other devices but typically, these nodes 126 are routers or switches…See also Thiele, col. 6, lines 40-61; FPGAs in an interconnected fabric… Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer to an application in the FPGA) over the network fabric (Jungck: paragraph 0084; describes actions which may be implemented and triggered via an external command from the management interface, or from one or more external devices); and
at least one processor coupled with the network interface and programmed  (Jungck: fig. 1) to at least: 
configure, based on a first received instruction (Jungck: paragraph 0084; describes actions which may be implemented and triggered via an external command from the management interface, or from one or more external devices), the networking fabric device into the first configuration to at least perform a first role associated with a layer of a communication protocol stack (Jungck: paragraph 0130; a fabric interface in which communication, inspection, and routing of information is performed and then sent to an appropriate next destination…paragraph 0063; The ability of the Internet to support different application uses is based the concept of protocol "layering", also referred to as the layered protocol stack. Layering is the idea of designing several individual pieces of software, where each one performs one out of a set of functions, instead of designing one piece of software which performs all of the functions…paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications), and to communicate, in accordance with the first role, with a first network node coupled to the network fabric (Jungck:  paragraph 0038; variants of the communication paths…paragraph 0130; a fabric interface in which communication, inspection, and routing of information is performed and then sent to an appropriate next destination…paragraph 0063; The ability of the Internet to support different application uses is based the concept of protocol "layering", also referred to as the layered protocol stack. Layering is the idea of designing several individual pieces of software, where each one performs one out of a set of functions, instead of designing one piece of software which performs all of the functions…See also Thiele, Fig. 1 and col. 6, lines 56-67; “the interconnect layer defines the input and output for each of the FPGAs both as to the type of pin that they represent and also which pins are connected to what pins between the FPGAs” and Fig. 3, col. 7, lines 7-17; interconnections between RCEs), and to communicate, in accordance with the second role, with a second network node coupled to the network fabric (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications…paragraph 0337; The architecture of the device 900 bridges the network and packet processing technology gap by distributing the processing tasks and reducing the load and utilization of any one network processor); and 
upon receiving a first set of instructions (Jungck: paragraphs 0036 and 0084; describe actions which may be implemented and triggered via an external command (i.e. instructions) from the management interface, or from one or more external devices), that responds to at least a MAC address portion of the network address of the application (Jungck: paragraphs 0062-0073, 0078-0083; rules apply to any layer of the packet, including the IP address or MAC address…paragraph 0111; rule based on port number... paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application);
upon receiving a second set of instructions (paragraphs 0036 and 0084; describe actions which may be implemented and triggered via an external command (i.e. instructions) from the management interface, or from one or more external devices), that responds to at least an IP address portion of the network address (Jungck: paragraphs 0062-0073, 0078-0083; rules apply to any layer of the packet, including the IP address or MAC address…paragraph 0111; rule based on port number... paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application); and
upon receiving a third set of instructions (Jungck: paragraphs 0036 and 0084; describe actions which may be implemented and triggered via an external command (i.e. instructions) from the management interface, or from one or more external devices), that responds to at least a port assignment portion of the network address (Jungck: paragraphs 0062-0073, 0078-0083; rules apply to any layer of the packet, including the IP address or MAC address…paragraph 0111; rule based on port number... paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0246; It will be appreciated that the conversion of packets may include any conversion, including format conversions, protocol conversions, translation, or combinations thereof…paragraph 0121; address translation. Further, Applicant also admits the preexistence of network address translation (Specification, paragraph 0010). It would have been obvious for one of ordinary skill in the art at the time of invention to use network address translation to protect the application);
wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion (Jungck: paragraphs 0084, 0088, 0107-0108; rules result in actions such as copying the packet, forwarding a copy of the packet, deleting the packet, modifying the packet, logging information about the packet. One particular example is determining if the source IP address is a blocked IP address, and if so, deleting the packet. This is an action based on the IP address).
However Jungck does not explicitly mention reconfigure the networking fabric device as a first interface module of the application; reconfigure, based on a second received instruction, the networking fabric device into the second configuration to at least perform a second role associated with another layer of the communication protocol stack.
However Thiele teaches:
reconfigure the networking fabric device as a first interface module of the application  (Thiele, Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer to an application in the FPGA);
a second configuration (Thiele: Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer),
reconfigure, based on a second received instruction (Thiele: Fig. 2 and col. 6, lines 56-67; reconfigurable interconnect layer. Jungck already taught received instructions), the networking fabric device into the second configuration to at least perform a second role associated with another layer of the communication protocol stack, (Thiele: col. 6, lines 40-55 and claim 1; interconnecting selected reconfigurable compute engines by providing a reconfigurable interconnect layer between the application layer and the physical layer of a reconfigurable compute engine for changing the function of the engine by reprogramming so as to tailor the inputs and outputs to use the existing physical layer in running the corresponding application for altering the function of the application by reprogramming of the interconnect layer, such that the compute engine performs a new function by redefining interconnects without reconfiguring the physical layer and without affecting the application layer and regardless of what is happening in the application layer…See also Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications…paragraph 0337; The architecture of the device 900 bridges the network and packet processing technology gap by distributing the processing tasks and reducing the load and utilization of any one network processor).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck with the teachings as in Thiele. The motivation for doing so would have been in order to provide an interconnect fabric which itself is reconfigurable to support the different modes of operation for the interconnected reconfigurable compute engines (Thiele: col. 1, lines 7-10).
However Jungck and Thiele do not explicitly mention to operate as a link layer node that responds to at least a MAC address portion of a network address of the application, to operate as a networking layer node that responds to at least an IP address portion of the network address, to operate as a transport layer node that responds to at least a port assignment portion of the network address, wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion.
However Wittenberg teaches:
to operate as a link layer node that responds to at least a MAC address portion of a network address of the application, to operate as a networking layer node that responds to at least an IP address portion of the network address, to operate as a transport layer node that responds to at least a port assignment portion of the network address, wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion (Wittenberg: paragraph 0025-0029 and fig. 2A; network configuration for redirection of packets…the redirect services are based on one or more routing or redirect policies 203… the routing policies may be configured (e.g., via an API, CLI (command line interface), a remote database server during authentication and/or authorization, etc.), to redirect traffic, based on a number of parameters, such as, for example, the source and destination IP addresses, the subscriber's MAC address, the source and/or destination ports. See also Jungck paragraphs 0111 and 0114; redirecting a packet using a port number. Paragraphs 0075-0082; directing a packet using an IP address and MAC address).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck and Thiele with the teachings as in Wittenberg. The motivation for doing so would have been for processing redirection of packets within a single network element (Wittenberg: paragraph 0016).
However Jungck and Thiele do not explicitly mention to operate as a link layer node that responds to at least a MAC address portion of a network address of the application, to operate as a networking layer node that responds to at 2Application No.: 16/048,103Docket No.: 17768-000121-US-COC/PAT.000075.US004Final Office Action dated March 14, 2022least an IP address portion of the network address, to operate as a transport layer node that responds to at least a port assignment portion of the network address, wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion.
However Wittenberg teaches:
to operate as a link layer node that responds to at least a MAC address portion of a network address of the application, to operate as a networking layer node that responds to at 2Application No.: 16/048,103Docket No.: 17768-000121-US-COC/PAT.000075.US004Final Office Action dated March 14, 2022least an IP address portion of the network address, to operate as a transport layer node that responds to at least a port assignment portion of the network address, wherein responding includes the first interface module executing at least one action according to the corresponding at least one of the MAC address portion, the IP address portion and the port assignment portion (Wittenberg: paragraph 0025-0029 and fig. 2A; network configuration for redirection of packets…the redirect services are based on one or more routing or redirect policies 203… the routing policies may be configured (e.g., via an API, CLI (command line interface), a remote database server during authentication and/or authorization, etc.), to redirect traffic, based on a number of parameters, such as, for example, the source and destination IP addresses, the subscriber's MAC address, the source and/or destination ports).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jungck et al. (U.S. Publication No. 2010/0103837) [Applicant's IDS], in view of Thiele et al. (U.S. Patent No. 7,580,404), in view of Wittenberg et al. (U.S. Publication No. 2005/0078668), and further in view of Kim et al. (U.S. Publication No. 2009/0073973) [Applicant's IDS]. 
As per claim 9, the modified Jungck teaches the networking fabric device of claim 8.
However the modified Jungck does not explicitly mention wherein the first set of roles comprises storing the history in a black-box memory.
However Kim teaches:
wherein the first set of roles comprises storing the history in a black-box memory (Kim: paragraph 0051; the main processor 308 analyzes header information, etc., of the packets to recognize whether the packets are to be stored in black box memory 314, whether the packets are data of an authenticated node or group, whether a partial header or data of the packets needs to be processed, and performs the corresponding action). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck and Thiele with the teachings as in Kim. The motivation for doing so would have been in order to satisfy characteristics and requirements of recently produced, small-scale, low-power devices such as wireless sensor nodes (Kim: paragraph 0005).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jungck et al. (U.S. Publication No. 2010/0103837) [Applicant's IDS], in view of Thiele et al. (U.S. Patent No. 7,580,404), in view of Wittenberg et al. (U.S. Publication No. 2005/0078668), and further in view of Sedukhin et al. (U.S. Publication No. 2008/0270411). 
As per claim 16, the modified Jungck teaches the networking fabric device of claim 1.
However the modified Jungck does not explicitly mention wherein the application is distributed across different networking fabric devices within the networking fabric.
However Sedukhin teaches:
wherein the application is distributed across different networking fabric devices within the networking fabric (Sedukhin: paragraph 0034-0037, 0057, Fig. 1; distributed logic to make a distributed application in a fabric).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck and Thiele with the teachings as in Sedukhin. The motivation for doing so would have been in order to increase the resource capability of the network and application (Sedukhin: paragraph 0007-0009).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449